DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 208 (specification: page 4, line 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 413, 414, 513, 514, 613, 707, 711, 714, 919, 920, 1309, 1319, 1409, 1509, 1604, 1704, 1807, 1907, 2113, 2201, 2202, and 2203.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Objections
Claim 2 is objected to because of the following informalities:
Line 2, which reads “…a frame element in a mid region of the frame assembly…” should read “… a frame element in a mid-region of the frame assembly…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the air flow control system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is dependent on claims 9 and 1, which do not recite an air flow control system. For purposes of examination on the merits, it is being interpreted that “the air flow control system” recited in claim 14 is the same air flow control system claimed in claim 11.
Claim 15 recites the limitation “the air flow control system” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 15 is dependent on claims 9 and 1, which do not 

Claim 16 recites the limitation “the air flow control system” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 16 is dependent on claims 10, 9, and 1, which do not recite an air flow control system. For purposes of examination on the merits, it is being interpreted that “the air flow control system” recited in claim 16 is the same air flow control system claimed in claim 11.
Claim 20 recites the limitations “the rail system” in lines 4-5 and “the one or more rails” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. Claim 20 is dependent on claims 19, 10, 9, and 1, which do not recite a rail system or one or more rails. For purposes of examination on the merits, it is being interpreted that “the rail system” and “the one or more rails” recited in claim 20 is the same rail system and one or more rails claimed in claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 6, 7, 9, 10, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haughton et al (US-20170354099-A1).
Regarding claim 1, Haughton et al discloses (figures 3A, 3B, 3C, and 3D) a lighting panel comprising:
a frame assembly (120);
a plurality of light-emitting diode (LED) lights (28) (page 3, [0051]) mounted on one or more metal sheets (26) (page 3, [0050]-[0051]) supported by the frame assembly;
a ballast assembly (24) supported by the frame assembly (page 3, [0052]); and 
air flow ductwork (36 and 50) supported by the frame assembly in heat transfer communication with the ballast and/or the LED lights (pages 3-4, [0054] and [0059]).
Regarding claim 2, Haughton et al discloses (figure 6) a lighting panel, wherein the frame assembly includes an outer frame (48) and a frame element in a mid-region of the frame assembly (38) and the air flow ductwork (36 and 50) is supported on the frame element. 
Regarding claim 6, Haughton et al discloses (figure 6) a lighting panel, wherein the frame element and the airflow ductwork are disposed generally horizontally (see airflow ductwork 50). 
Regarding claim 7, Haughton et al discloses (figure 6) a lighting panel, wherein the ballast assembly (24) comprises a plurality of ballast elements, and wherein each ballast element is associated with a group of LED lights (page 3, [0054]). 
Regarding claim 9, Haughton et al discloses (figures 1 and 8) a closed farm system comprising:
one or more light panels of claim 1 (see claim 1 above); and

Regarding claim 10, Haughton et al discloses a closed farm system comprising:
a farm housing (abstract: “…for cultivating at least one plant indoors…”); and
a heating, ventilation, and air conditioning (HVAC) system disposed to provide conditioned air to the air flow ductwork within the farm housing (page 4, [0059]).
Regarding claim 17, Haughton et al discloses a closed farm system comprising two outer side walls (abstract: “…for cultivating at least one plant indoors…”), each disposed along the length of the farm housing. Haughton et al does not disclose that at least one of the outer sidewalls has the lighting panel mounted proximal thereto; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have mounted a lighting panel proximal a sidewall of the farm housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. This would be done for the benefit of providing the appropriate light to plants on the outermost plant panel. 
Regarding claim 18, Haughton et al discloses a closed farm system, wherein the housing includes a ceiling (abstract: “…for cultivating at least one plant indoors…”), the system further comprising: a rail system (54 and 56), wherein the rail system includes one or more rails disposed across a width of the farm housing (page 5, [0064] and [0067]) proximal to the ceiling (see figures 9B, 11, and 12).
Regarding claim 19, Haughton et al discloses a closed farm system, wherein at least one of the one or more lighting panels is located in a central region of the farm housing (see figure 19).
Regarding claim 20, Haughton et al discloses a closed farm system, comprising one or more grow racks (110), wherein the one or more plant panels (figure 1: the three vertical sections of 110) are .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haughton et al in view of Tanase et al (US-20130000185-A1).
Regarding claim 4, Haughton et al does not disclose that the air flow ductwork is configured in a semi-cylindrical configuration with a plurality of apertures therein through which air can flow out in an upward and/or downward section. 
Tanase et al teaches an air flow ductwork (103) with a plurality of apertures therein through which air (page 2, [0022], “the intake of air as cooling medium”) can flow out in an upward and/or downward direction (see figure 3) (page 2, [0039]). 

Haughton et al as modified above in view of Tanase et al does not teach that the duct work is configured in a semi-cylindrical configuration; however, it would have been an obvious matter of design choice to make the ductwork of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. This would be done for the benefit of using ductwork with a plurality of apertures that complements the shape of the lighting panel.

Claims 3, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haughton et al in view of McKenzie (US-20120020071-A1).
Regarding claim 3, Haughton et al discloses a lighting panel comprising LED lights supported on the frame element in the mid region of the frame assembly. Haughton et al does not disclose that the LED lights are white.
McKenzie teaches a lighting panel comprising one or more white LED lights, wherein the white LED lights are supported on a frame element in the mid region of a frame assembly (figure 2A) (page 1, [0018]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haughton et al with the white LED 
Regarding claim 5, Haughton et al does not disclose a lighting panel wherein the frame element comprises one or more ventilation panels having slots therethrough.
McKenzie teaches (figure 1) a lighting panel wherein the frame element comprises one or more ventilation panels having slots therethrough (page 1, [0010]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haughton et al with the ventilation panel having slots therethrough as disclosed by McKenzie, such that they are disposed on the lighting panel disclosed by Houghton et al, for the benefit of cooling the LEDs during operation (McKenzie: page 1, [0010]).
Regarding claim 13, Haughton et al as modified above in view of McKenzie does not teach that the ventilation panel has two opposite facing sides, wherein the ductwork is mounted on a first one of the two sides of the ventilation panel, and wherein the ballast elements are mounted on a second one of the two sides of the ventilation panel; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ductwork mounted on a first one of the two sides of the ventilation panel and the ballast elements mounted on a second one of the two sides of the ventilation panels, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. This would be done for the benefit of complementing the shape of the lighting panel.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haughton et al in view of Limpert et al (US-20190223386-A1).
Regarding claim 8, Haughton et al does not disclose that the plurality of LED lights include red LED lights and blue LED lights.
Limpert et al teaches an LED panel wherein the plurality of LED lights include red LED lights and blue LED lights (page 3, [0033]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haughton et al with the red and blue LED lights as disclosed by Limpert et al for the benefit of optimizing yield and quality for different plant varieties (Limpert et al: page 12, [0142]). 

Claims 11-12, and 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Haughton et al in view of Yorio et al (US-20160360712-A1).
Regarding claim 11, Haughton et al does not teach that the closed farm system comprises an air flow control system operable to control an air flow rate through the air flow ductwork. 
Yorio et al teaches a closed farm system comprising an air flow control system operable to control an air flow rate (page 5, [0043], “HVAC control system”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haughton et al with the air flow control system operable to control an air flow rate as disclosed by Yorio et al, such that it controls the air flow through the ductwork disclosed by Haughton et al, for the benefit of regulating ambient air temperature in order to maintain an optimal temperature and environment for the plants (Yorio et al: page 5, [0043]).
claim 12, Haughton et al as modified above in view of Yorio et al teaches an air flow control system operable to control cooling of air (Yorio et al: page 5, [0043]) through the airflow ductwork (Haughton et al: 36 and 50) to regulate heat transfer between air in the ductwork and the ballast assembly and/or LED lights (Haughton et al: pages 3-4, [0054] and [0059]).
Regarding claim 14, Haughton et al does not disclose that the closed farm system comprises a plurality of temperature sensors, wherein the air flow control system is capable of receiving data from at least one of the plurality of temperature sensors.
Yorio et al teaches a closed farm system comprising a plurality of temperature sensors, wherein the air flow control system is capable of receiving data from at least one of the plurality of temperature sensors (page 5, [0043]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haughton et al with plurality of temperature sensors, wherein the air flow control system is capable of receiving date from at least one of the plurality of temperature sensors, as disclosed by Yorio et al, for the benefit of regulating ambient air temperature in order to maintain an optimal temperature and environment for the plants (Yorio et al: page 5, [0043]).
Regarding claim 15, Haughton et al does not disclose that the closed farm system comprises a computer system. 
Yorio et al teaches a closed farm system comprising a computer system (page 4, [0038]), wherein the computer system is configured to interoperate with the air flow control system and is capable of controlling air flow (wherein the computer controls temperature sensors (page 4, [0038]), which are coupled to the air flow control system (page 5, [0043])).

	Regarding claim 16, Haughton et al does not disclose that the closed farm system has an air flow control system in communication with the HVAC system for control thereof. 
	Yorio et al teaches a closed farm system comprising an air flow control system (page 5, [0043], “HVAC control system”) in communication with an HVAC system for control thereof.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haughton et al with the air flow control system as disclosed by Yorio et al, such that it is in communication with the HVAC system disclosed by Haughton et al, for the benefit of regulating ambient air temperature in order to maintain an optimal temperature and environment for the plants (Yorio et al: page 5, [0043]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Cuello et al US-20200154660-A1, Lin et al US-20140144079-A1, Bertram et al US-20190159415-A1, Burkhauser et al US-20090310373-A1, Agari et al US-20170311560-A1, Bogner et al US-20190059241-A1, Hsu et al US-20080101065-A1, Hargreaves et al US-20110203096-A1, Deng US-20200037414-A1, Gordin et al US-8651704-B1, and Beaudoin et al WO-2018037188-A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644